Case 1:19-cv-00508-ALC-KNF Document 51 Filed 09/16/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

JOSE YSLA BAZAN, ANGEL ARENAS, JAVIER
GRANADOS and LORENZO ARENAS,
Individually and on Behalf of All Others Similarly
Situated,

Plaintiffs,
19 Civ. 508 (ALC) (KNF)

-against-

WILLIAM K. CONSTRUCTION GROUP, INC.,
WILLIAM Kk. CONSTRUCTION & ROOFING,
INC., WILLIAM K. CONSTRUCTION INC. d/b/a
WILLIAM K. CONSTRUCTION GROUP,
WILLIAM KRKUTI, EDMONT KRKUTI and
PETRIT KRKUTI, Jointly and Severally,

 

Defendants.

 

CONSENT TO BECOME A PARTY PLAINTIFF

By my signature below, | hereby authorize the filing and prosecution of the above styled Fair Labor
Standards Act action in my name and on my behalf by the representative plaintiffs Jose Ysla Bazan, Angel
Arenas, Javier Granados and Lorenzo Arenas as my agents to make decisions on my behalf concerning the
litigation, the method and manner of conducting this litigation and all other matters pertaining to this
lawsuit. | understand that | will be represented by Pelton Graham LLC without prepayment of costs or
attorneys’ fees. | understand that if plaintiffs are successful, costs expended by attorneys on my behalf will
be deducted from my settlement or judgment first. | understand that my attorneys may petition the court for
an award of fees and costs to be paid by defendants on my behalf. I understand that the amount of the fees
will be approximately 1/3 of my total settlement or judgment, or such other amount as approved by the
Court. I agree to be bound by any sede of this action, whether ae or unfavorable.

Aenneth Vel? 2

— Aol Date

: —_—

City, State, Zip code Approximate Dates of Employment

 
 
 
 

 

    

PLEASE RETURN THIS FORM FOR FILING WITH THE COURT BY SEPTEMBER 30, 2019 TO:

PELTON GRAHAM LLC
111 Broadway, Suite 1503
New York, New York 10006
Phone (212) 385-9700; Fax (212) 385-0800

Email: pelton@peltongraham.com
